DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16th, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see page 11, filed May 16, 2022, with respect to drawing and claim objections and 112 rejections have been fully considered and are persuasive.  The drawing and claim objections and 112 rejections have been withdrawn. 
Applicant’s argument, see page 13, filed May 16, 2022, with respect to the statement of common ownership has been fully considered and are persuasive.  Accordingly, US 10532727 will no longer be considered as a potential prior art due to it being an exception under 102(b)(1).
Applicant's arguments see pages 12-13, filed May 16, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that the prior art doesn’t teach of the second and third control limitations, the examiner respectfully disagrees.  These limitations are taught by Morisaki in view of Sorge, further in view of Huh.  In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There are no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  It is noted that “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and does not further limit this second control.  Morisaki in view of Sorge further in view of Huh teach the “wherein in the second control, the engine-on state is held and the charging is performed when there is not any one of an acceleration input, an engine off request or a deceleration input or, in the second control, an engine clutch remains engaged, the engine is driven at a driving point selected to achieve a predetermined EGR ratio and to generate an engine torque for a constant amount in a low efficiency, and the battery is charged by a driving motor” limitation in Morisaki Para 0045-0046, 0049-0052, 0057, 0059, Fig 5, 0009, 0037, Fig 1 Parts 6, 10, 20, and 18 (where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging), Surge Para 0018 and 0025, and Huh Para 0026, 0058, 0061, Fig 3.  No further arguments have been provided outlining the applicant’s position.  
In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052).  Huh teaches of “the third control comprises a driver' s brake pedal operation control for turning the engine off when there is a deceleration input” in Para 0036, 0058.  No further arguments have been provided outlining the applicant’s position.  
A detailed rejection follows below.  
Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  
In claims 1 and 13, “an acceleration input, an engine off request or a deceleration input” is missing an oxford comma and should read -- an acceleration input, an engine off request, or a deceleration input --.
In regards to claims 1, 13, and 20 “EGR” is introduced but the acronym is not recited until a later claim.  The full name of “EGR” should be recited within each of the independent claims.  
Claim Interpretation
In regards to claims 1, 13, and 20, it is noted that a negative limitation is claimed, and that it is claimed that the charging can be performed when any one of an acceleration input, an engine off request or a deceleration input are not occurring.  However, this claim does not necessarily limit charging to only being completed when the any one of an acceleration input, an engine off request or a deceleration input are not occurring, but rather it implies that charging is performed when these three conditions are met, among other occasions that charging could be performed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-11, 13-15, 17-23, and 25-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 13, and 20, the limitation “to generate an engine torque for a constant amount in a low efficiency” it is unclear what causes a “low efficiency” and there was no explanation throughout the disclosure to further explain this, resulting in the limitation being indefinite.  It is unclear if this low efficiency is meant to be the efficiency of the engine, the amount of engine torque, the efficiency of the charging, the efficiency of the EGR, or some other means.  It is unclear the purpose of the “low efficiency” as one of ordinary skill in the art of the invention would understand is typically something that is avoided, regardless of the type of efficiency, further contributing to the indefiniteness of the limitation.  
Additionally, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would not be clear to one of ordinary skill in the art of the invention what is considered a “low efficiency”, resulting in the limitation being indefinite.  
In regards to claims 3-4, 9-11, 14-15, 17-19, 21-23, and 25-28, the claims are dependent upon a rejected claim and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19 and 28 recite “a driver's brake pedal operation control for turning the engine off when there is a deceleration input” as one of the possible third controls.  However, this has already been claimed within claim 13, and the remainder of claims 19 and 28 do not further limit the claim due to them being option.  Therefore, claims 19 and 28 fail to further limit claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 13-15, 17-18, 20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki (US 20160272190; already of record from IDS) in view of Sorge (US 2015/0101580; already of record) further in view of Huh et al.  (US 20190031176; hereinafter Huh; already of record).
In regards to claim 1, Morisaki discloses of a method of controlling running of an engine (Abstract, Para 0045-0046), the method comprising:
receiving, by an input unit, required power data (Para 0037-0039);
executing, by a controller, one among a first control for running the engine, a second control for keeping on running the engine, and a third control for stopping the engine, each of the first, and third controls being executed according to the required power data (Para 0045-0046, 0049-0052; “HV running”; where the first control mode is when the HV running initially starts, the second control mode is when the HV running continues to run, and the third control mode is when the HV running stops running; In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There are no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052)); and
discharging or charging a battery under control of the controller (Para 0040, Claim 1); 
wherein executing the first control comprises temporarily switching a charge depleting (CD) mode in which battery power of the battery is consumed to a charge sustaining (CS) mode in which the battery power is sustained (Para 0046, 0049; where the modes are swapped from CD to CS to maintain the SOC, resulting in the HV running);
wherein executing the second control comprises holding an engine-on state by delaying the engine off in preparation for re-acceleration in a state where there is not an acceleration input (Para 0045-0046, 0049-0052; where keeping the engine running in an engine-on state by delaying an engine off is the same as keeping an engine running; where “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and has no patentable weight); 
wherein the second control comprises any one of an engine charge mode control in which the engine-on state is held while the engine holds power of a certain amount or higher to charge the battery, an engine fuel-cut control in which the engine-on state is held in a state without fuel injection, an engine zero torque control in which the engine-on state is held by offsetting an engine load with engine outputting zero torque, and an EGR ratio-considered engine torque control in which the engine-on state is held by driving the engine by power through which an engine efficiency is highest in terms of an EGR ratio (Para 0045-0046, 0049-0052; where by having the engine running, it is therefore holding power of a certain amount or higher);
wherein in the second control, the engine-on state is held and the charging is performed when there is not any one of an acceleration input, an engine off request or a deceleration input (Para 0045-0046, 0049-0052, 0057, 0059, Fig 5; where there is no suggestion that the charging being performed would not occur under these limitations, as it is taught of stopping the charging based on a selection made by a user, and based on the state of charge of the electrical storage device (Para 0009); where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging) or, in the second control, an engine clutch remains engaged (Para 0125, Part 15) … and the battery is charged by a driving motor (Para 0037, Fig 1 Parts 6, 10, 20, and 18); …

However, Morisaki does not specifically disclose of the engine is driven at a driving point selected to achieve a predetermined EGR ratio and to generate an engine torque for a constant amount in a low efficiency; and
wherein the third control comprises a driver' s brake pedal operation control for turning the engine off when there is a deceleration input.

Surge, in the same field of endeavor, teaches of the engine is driven at a driving point selected to achieve a predetermined EGR ratio (Para 0018 and 0025) …
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second control, as taught by Morisaki, to include the engine is driven at a driving point selected to achieve a predetermined EGR ratio, as taught by Sorge, in order to allow reduce formation of nitrogen oxides (Sorge Para 0002).

However, Morisaki in view of Surge does not specifically teach of to generate an engine torque for a constant amount in a low efficiency; and
wherein the third control comprises a driver' s brake pedal operation control for turning the engine off when there is a deceleration input.

Huh, in the same field of endeavor, teaches of to generate an engine torque for a constant amount in a low efficiency (0026, 0058, 0061, Fig 3); and
wherein the third control comprises a driver' s brake pedal operation control for turning the engine off when there is a deceleration input (Para 0036, 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki in view of Surge, to include to generate an engine torque for a constant amount in a low efficiency and a driver's brake pedal operation control for turning the engine off when there is a deceleration input, as taught by Huh, in order to allow unnecessary fuel losses to be prevented (Huh Para 0058).
In regards to claim 3, Morisaki in view of surge further in view of Huh teaches of the method of claim 1, wherein the CS mode includes at least one among full load region restriction, low torque region restriction, or driving in a maximum exhaust gas recirculation (EGR) application region (Morisaki Para 0058-0059, Fig 3).
In regards to claim 4, Morisaki in view of surge further in view of Huh teaches of the method of claim 3, wherein the CS mode is designed to prevent the power of the battery from deteriorating (Morisaki Para 0049).
In regards to claim 13, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.
In regards to claim 14, Morisaki in view of surge further in view of Huh teaches of the vehicle of claim 13, further comprising a driving motor, wherein the battery is configured to be charged by the driving motor (Morisaki Para 0037, Fig 1 Parts 6, 10, 20, and 18).
In regards to claim 15, Morisaki in view of surge further in view of Huh teaches of the vehicle of claim 13, further comprising:
a driving motor coupled to the controller (Morisaki Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26);
a generator coupled to the controller (Morisaki Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26); and
a power device configured to convert generation power of three-phase AC power generated in the driving motor or the generator into DC power or to invert DC power supplied from the battery into three-phase AC power to provide three-phase AC power to the driving motor or the generator (Morisaki Para 0037, 0041-0042).
In regards to claims 17 - 18, the claim recites analogous limitations to claims 3 and 1, respectively, and are therefore rejected on the same premise.
In regards to claim 20, the claim recites analogous limitations to claims 1 and 3-4, and is therefore rejected on the same premise.
In regards to claims 25-27, the claim recites analogous limitations to claims 15, 3, and 1, respectively, and are therefore rejected on the same premise.
Claims 9-11, 19, 21-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki, in view of Surge, further in view of Huh, as applied to claim 1, further in view of Watanabe (US 20140076104; already of record).
In regards to claim 9, Morisaki in view of Surge further in view of Huh teaches of the method of claim 1, wherein the third control comprises a cumulative charge/discharge amount control for accumulating a charge/discharge amount (Morisaki Para 0040, 0044, 0048) … 
	However, Morisaki in view of Surge further in view of Huh does not specifically teach of turning the engine off when a cumulative amount is equal to or greater than a preset reference amount.
Watanabe, in the same field of endeavor, teaches of turning the engine off when a cumulative amount is equal to or greater than a preset reference amount (Para 0089, 0091, and 0097; where the engine is shut off when in the CD mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki in view of Surge further in view of Huh, to include turning the engine off when a cumulative amount is equal to or greater than a preset reference amount, as taught by Watanabe, in order to increase the efficiency of the engine (Watanabe Para 0131).
In regards to claim 10, Morisaki in view of Surge, further in view of Huh, further in view of Watanabe teaches of the method of claim 1, wherein the third control comprises a cumulative charge amount control for accumulating a charge amount and turning the engine off when an cumulative amount is equal to or greater than a preset reference amount (Morisaki Para 0040, 0044, 0048; Watanabe Para 0089, 0091, and 0097).
The motivation of combining Morisaki, Surge, Huh, and Watanabe is the same as that recited for claim 9.  
In regards to claim 11, Morisaki in view of Surge, further in view of Huh, further in view of Watanabe teaches of the method of claim 1, wherein the third control comprises an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when a cumulative amount is a preset reference or greater (Watanabe Para 0037-0038, 0094, 0097).
The motivation of combining Morisaki, Surge, Huh, and Watanabe is the same as that recited for claim 9.  
In regards to claim 19, the claim recites analogous limitations to claims 9-12, and is therefore rejected on the same premise.
In regards to claims 21-23, the claims recite analogous subject matter to claims 9-11, respectively, and are therefore rejected on the same premise.  
In regards to claim 28, the claim recites analogous limitations to claims 9-12, and is therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663